DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 15-17, 20-21, 23, 25, 27-28, 30-32, 34-35, 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest a system comprising at least one computing device and an application executable in the at least computing device as described in Claim 1. Myers discloses everything except for determining an amplitude lock value (ALV) based at least in part on the first series of EEG signals and the second corresponding series of EEG signals, wherein the ALV is determined using the exponential power of the differences between a calculated amplitude of the first series of EEG signals at time t, and a calculated phase of the second series of EEG signals at time, and comparing the determined ALV with the calculated ALV patient threshold; and -2-Application Number: 16/081,551Docket Number: 822038-1010wherein transmitting the notification further comprises transmitting the notification in response to the comparison of the ALV with the calculated patient ALV threshold to indicate the seizure event when the ALV rises above the calculated patient ALV threshold for a period of time. Pless and NPL Szczepanski come closest to teaching these features but fail to teach the specifics of how the ALV is determined. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791